Alvey, J.,
delivered the opinion of this Court.
The appeal in this case is taken from a decision of the Criminal Court of Baltimore, dismissing an appeal prosecuted to that Court, from the determination of the Commissioners for the Opening of Streets, and the first question for this Court to decide is, whether this appeal lies? We think it does not. If no appellate power whatever had been conferred On the Criminal Court ‘of Baltimore in such eases, its judgments unwarrantably pronounced in assertion of jurisdiction over the subject, might by appeal be reviewed and reversed in this Court. But the right of appeal was given to the Criminal Court, and it was exclusively for that Court to decide whether the appeal was regularly and properly taken to it. Its judgment upon the subject is final and conclusive, there being no right of appeal given by statute from such judgment. In regard to proceedings taken into the Criminal Court on appeal from the decision of the Street Commissioners, that Court is clothed only with a special and limited jurisdiction, to be exercised in a particular mode, and not according to the course of the common law; and it has been repeatedly decided that from a judgment rendered in the exercise of special jurisdiction, in the absence of express right given by statute, no appeal will lie to this Court, and whether the judgment be pronounced in the exercise of original jurisdiction, or on appeal from some inferior authority, makes no difference. There being no provision of law authorising an *362appeal to this Court in such a case as this, the appeal from the decision of the Criminal Court must therefore be dismissed; and the cases of Savage Man’g. Co. vs. Owings, 3 Gill, 497; Swann vs. Mayor, &c. of Cumberland, 8 Gill, 152; Webster vs. Cockey, 9 Gill, 93; and Baltimore and Havre de Grace Turnpike Co. vs. Northern Central R. R. Co., 15 Md. Rep., 193, may be referred to as conclusive authorities upon the question.
(Decided 13th March, 1868.)

Appeal dismissed.